Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

ULE TAN

RUPTOCY COURT

 

  

 

 

EA: ISTRICT OF
UNITED STATES BANKRUPTCY COURT BOR YORK .
EASTERN DISTRICT OF NEW YORK 78 SEP. 10 (P05.
RECEIVED/DB8
Xx
In re:
SAMUEL FESTINGER, case No. AZO ~4 RAFI WAL
Debtor.
x ca
CHARNIE ROSENBAUM, Bites
eS
Plaintiff, o QB ABE
-against- Ady. Pro. No. =! Soa
m Baas
oO GQ
SAMUEL FESTINGER, Sw of
an a
Defendant. ~
x NOTICE OF REMOVAL

 

I. NOTICE OF REMOVAL —

PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 155, 157, 1334 and 1452 and Rule
9027 of the Federal Rules of Bankruptcy Procedure, Debtor, SAMUEL FESTINGER, hereby
removes all claims and causes of action asserted in the above-captioned action entitled, CHARNIE
ROSENBAUM V. SAMUEL FESTINGER, a/k/a ROGER HESS, a/k/a ALLAN GOLD, a/k/a
JACOB FESTINGER, a/k/a WILLIAM GOODMAN, a/k/a ANDY LIPTON, INDEX No:
50373/13, from the Supreme Court of the State of New York, County of Kings, where it is currently
pending, to the United States District Court for the Eastern District of New York. -

1, This removal is filed within 90 days of the filing of this bankruptcy case. Removing
parties remove these cases pursuant to 28 U.S.C. § 1452(a) and Fed R. Bankr. P
9027 and L.R. 9027-1 on the grounds set forth below.
2.

The United States District Court for the Eastern District of New York and the
Bankruptcy Court for the Eastern District of New York by reference have
jurisdiction over the cases pursuant to 28 U.S.C. §§ 1334 and 157, The removed

 
Case 1-2<0-O1105-nnl DOC Filed Os/Osiz0 Entered O9/1LO/20 1Loin4i2s

cases may be core, and some claims may be non-core. To the extent that any claims

are non-core, under 28 U.S.C. § 157, moving party consents to the entry of final

orders and judgment by the Bankruptcy Court.

3. The cases do not involve the enforcement of state police powers within the meaning

of 28 U.S.C. § 1452.

4. The cases involve issues and claims which are related to the bankruptcy of

SAMUEL FESTINGER case number | ~2O-Y 3279) whe

5. Removal of the State Court Suits is appropriate pursuant to 28 U.S.C. § 1452(a),

Fed R, Bankr. P. 9027 and Local Bankruptcy Rule 9027.

I. STATE COURT PLEADINGS

1. The file in the State Court Cases is voluminous and attached hereto is the dockets

for the cases. Pleadings can be supplied and filed in paper or digital form as directed

by the Bankruptcy Court.

2, Defendant reserves the right to amend or supplement this Notice of Removal as

may be appropriate.

3, Defendant reserves all defenses in this action.

4, Pursuant to the provisions of 28 U.S.C. § 1446, a true and correct copy of the Notice
of Filing of Notice of Removal to the Supreme Court of the State of New York,

County of Kings is attached hereto as Exhibit 1.

5. Written notice of the filing of this Notice of Removal will be given to the Plaintiff,
and a copy of this Notice of Removal will be filed with the Clerk of the Supreme
Court of the State of New York, County of Allegany as provided by 28 U.S.C. §

1446(d).

6. Certificate of Service is attached hereto as Exhibit 2.
Case 1-20-O110s5-nnAl Docl Filed Os/Ov/2z0 Entered O/lOiZ0 19104725

+

 

Il. TERMINATION OF STATE COURT PROCEEDINGS

1. Removals of these actions terminate all proceedings in the State Court Cases, See

28 U.S.C. § 1446(d).

2. Wherefore, this matter is removed to the U.S. Bankruptcy Court for the District of
Eastern District of New York

Dated: September 8, 2020
Brooklyn, New York,

 

“ SAMUEL FESTINGER
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

€ —-G
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
Om re ee rh A ek ee x
CHARNIE" ROSENBAUM,

Plaintiff, ; AFFIDAVIT IN OPPOSITION

-against-
Index No.: 50373/13

SAMUEL FESTINGER,

Defendant.

SAMUEL FESTINGER, being duly sworn, deposes and says:

i. I am the Defendant in the within Divorce action and as
such, I am fully familiar with the facts and circumstances of the
within action. Io make this Affidavit in Opposition to the
Plaintiff's Order to Show Cause for Contempt.

2. We had months of trial in this action. The Plaintiff
failed to advise the Court of her true financial circumstances that
she is the owner of a business that buys and sells properties in
New Jersey. In fact, it is my understanding that the Plaintiff
recently purchased a mall with her partners in Chicago. The
Plaintiff traveled there on December 10 and 11, 2019. The
Plaintiff has not disclosed this to the Court. In fact, in the
Plaintiff's
Order to Show Cause Exhibit G she has used a Net Worth Statement
from January 3, 2019 which does not include any of her business
ventures nor all of her bank accounts.

3. The Plaintiff alleges that she is in ‘significant debt’.
The Plaintiff has not proven at all trial that she was in

significant debt. Other than her attorney’s fee bills, there is
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

nothing in the Plaintiff’s Order to Show Cause that shows that she
has any debts.

4. We had a trial over many months on custody and finances.
The Pendente Lite Order is subject to review based upon the
financial documentation provided at trial. The Court must review
whether the Plaintiff's claims were truthful and whether or not the
award of child support and spousal support was fair. The fact that
the Plaintiff filed this Contempt Motion without the decision of
the Court is premature and should be dismissed by the Court.

5. In addition, as the Court is well aware, the Plaintiff
had filed a Petition for Enforcement of the Pendente Lite Order in
Family Court. JI filed a Motion to Dismiss. My Motion to Dismiss
was granted. The Plaintiff filed the within Contempt Motion prior
to the Dismissal. The Plaintiff then filed Objections to the
Dismissal of the Petition. A copy of said Objections are annexed
hereto and made a part hereof as Exhibit A.

The Plaintiff is attempting to litigate the same issue in both
Courts. The Court in this action must dismiss the Plaintiff Order
to Show Cause for Contempt because she is attempting to burn the
candles at both ends. We do not know what the Family Court will
rule on the issue of the Objections.

6. The Plaintiff alleges that she paid all of our daughter’s
tuition and camp. As the Court is aware, the Plaintiff
unilaterally selected our daughter’s high school. The Plaintiff
unilaterally selected our daughter’s camp. The Plaintiff testified

at the trial that she has done nothing to encourage the
Case 1-20-O110s5-nnAl Docl Filed Os/Ov/2z0 Entered O/lOiZ0 19104725

~ . ; , +

ro- a
relationship between my daughter and I, I do not have the funds to
pay for the expensive school and camp the Plaintiff decided on for
our daughter. In addition, the Plaintiff has in no way proven that
she has paid $26,366.00 in her Contempt Motion for our daughter’s
camp and tuition,

7. The Court should be aware that there is an ACS
investigation going on into the Plaintiff's actions. The Plaintiff
went away with our daughter for the school recess in January, 2020.
The Plaintiff told our son he could not stay in the house. The
neighbor, who was directed by the Plaintiff, forcibly removed our
son from the Plaintiff's home on the Sunday, January 26, 2020. Our
son went to stay at my daughter’s house yy. 9 the acs case
number is 6713933 and the case worker is Anita Ames. The
Plaintiff left our son without provisions and a place to sleep.

I do not know the status of the investigation.

8. The Plaintiff does not dispute in her Affirmation that
I have paid for the camp and tuition for a. The Court should
be aware that [has breakfast, lunch and dinner at his F |
for which I pay. A copy of the bills are annexed hereto and made
a part hereof for what I have paid for Dovid for the past 2 years
as Exhibit B.

9. The Court should not forget that the Plaintiff reported
me in 2018 to the United States Attorney’s office. A copy of the
subpoenas that I had received are annexed hereto and made a part
hereof as Exhibit C. I have been under investigation because of

the Plaintiff since November, 2018. I had to hire a Criminal
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

r - SF ‘

not returned items pursuant to the Court’s prior Order. ‘This is a
blatant lie. Exhibit F of the Plaintiff’s Order to Show Cause is
her Fantasy List which was never in an agreed upon list. In fact,
the Plaintiff never testified to any of this at the time of trial
and is now attempting to make up facts which were not litigated at
the time of trial. The Plaintiff has air conditioner condensers at
the home. A copy of a picture of the 4 condensers are annexed
hereto and made a part hereof as Exhibit E. The poverty stricken
Plaintiff had an approximately $6,000.00 fence placed around the
property. A copy of said picture is annexed hereto and made a part
hereof as Exhibit F. The Plaintiff admitted at the time of trial
that she had the fence placed around the property and she admitted
that the cost was approximately $6,000.00..

13. The Plaintiff is requesting that the Court hold me in
contempt for Counsel fees due her attorney. The Court already
granted the Plaintiff’s attorney money judgments for the counsel
fees that the Court awarded her attorney. I do not have the funds
to pay. The Plaintiff’s attorney is receiving 9 percent interest.
The Plaintiff’s attorney never attempted to execute the money
judgments. The Plaintiff’s attorney already received his remedy
requesting a Money Judgment which was granted by the Court.

14. I do not know how the Plaintiff incurred almost a Half
Million Dollars in Counsel fees.

15. I attempted to get the bills for the transcripts. I had
my attorney send an email to the Court [because I had not received

telephone calls back from all of the court reporters. I had
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

roy
received bills for 8 of the transcripts and I was awaiting for
bills for 7 more transcripts. My attorney requested a conference
call with the Court and opposing counsel and the email which was
ignored by the Plaintiff’s counsel.

16. I am requesting that the Court dismiss the Plaintiff's
Contempt Motion for all of the foregoing reasons. The Plaintiff
once again attempts to manipulate the Court system by filing in 2
different Courts, provides false facts and misstatement of facts fo
advance her goals. The Pliaintiff is under investigation with ACS
because she threw our son out of the home when she was vacationing
in Florida and left him no provisions. Our son has not gone to
school on a regular basis due to the Plaintiff's actions. The
Plaintiff, in my option, has no use for our son because he
continues to have a relationship with me which really irks the
Plaintiff.

17. No prior request for the relief sought herein has been
made to this Court or any other Court of competent jurisdiction.

Dated: February 4, 2020
Brooklyn, New York

SAMUEL STINGER

Sworn to before me on the
4th day of February, 2020

   

! A MASTROSIMONE
Notary Public, State of New York
No. 01MA6220696
Qualified in Suffolk County
Commission Expires April 19, 20°2:2-
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

“he mh

® &.

Mad Hos PORAGY 400)
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

FAMILY COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF, KING ,
x
CHARNIE ROSENBAUM File No. 260831
DOCKET NO :F-26652-17/19C
Plaintiff ( Pro se) CSMS#: PAG1624Y4 2
~against- OBJECTION TO ORDER ON MOTION
Part 29- Room 5028

SAMUEL FESTINGER

Respondent

Xx

 

STATE OF NEW YORK

COUNTY OF KINGS- Charnie Rosenbaum, residing at 1150 East 4" Street, Brooklyn, NY 11230,
Being duly affirmed, deposes and says:

@ tam the Piaintiff in the action/proceeding. | make this “objection to the order on the motion”
issued by the court on January 7, 2020, (Exhibit A) to grant Ms Condello’s request for me to pay
her client’s counset fees.

© | believe if the court had ALL PERTINENT Information- with updates of what occurred after | filed my
motion in September- The court would have DEFINITELY NOT ordered me to pay Festinger’s counsel! fees,

® PLEASE NOTE #7 through #10 OF THIS OBJECTION- IT CONTAINS ALL THE UPDATED INFORMATION THAT
will allow the court the ability to see that not only should | not be ordered to pay the Respondent's legal
fees- Festinger should be ordered to pay ME restitution for all the aggravation he continues to cause me
and the children.

i, On November 22, 2016 My Attorney filed a notice of motion to punish Festinger for not paying child support,
(Exhibit B) in accordance with the court order issued by Judge Rachel Adams -April 14, 2014.

2. Judge Adams responded by issuing a Money Judgment dated June 7, 2017, (Exhibit C) It is unfortunate that the
ONLY consequence he was given was a money judgment- which as usual- he totally IGNORED.

 

3. In September 2019, due to the not allowing my son[tart school AND due to Festinger’s continued
refusal to pay child support- the judge gave us permission to file an order to show cause motion. (Exhibit D)

4. However, due to the HUGE amount of money | owe my attorney he wasn’t very keen on spending more time on my
case. In addition, we had both seen In the past, the ONLY ACTION judge had taken with our November
2016 request for contempt was to issue a meaningless piece of paper- a money judgment. | asked my
attorney how | could help have the child support orders ACTUALLY enforced and he agreed that the Child Support
Enforcement unit — in Family Court, would be effective in making this happen.
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

FAMILY COURT OF THE STATE OF NEW YORK

 

 

COUNTY OFIKING ;
x
CHARNIE ROSENBAUM File No. 260831
DOCKET NO :F-26652-17/19C
Plaintiff { Pro se) CSMS#: PAG1624Y1
-against- OBJECTION TO ORDER ON MOTION
Part Z9- Room 5028

SAMUEL FESTINGER

Respondent

x

STATE OF NEW YORK

COUNTY OF KINGS- Charnie Rosenbaum, residing at 1150 East 4" Street, Brooklyn, NY 11230,
Being duly affirmed, deposes and says:

© lam the Plaintiff in the action/proceeding. | make this “objection to the order on the motion”
issued by the court on January 7, 2020, (Exhibit A) to grant Ms Condello’s request for me to pay
her client’s counsel fees.

© [believe if the court had ALL PERTINENT information- with updates of what occurred after | filed my
motion in September- The court would have DEFINITELY NOT ordered me to pay Festinger’s counsel fees.

@ PLEASE NOTE #7 through #10 OF THIS OBJECTION- IT CONTAINS ALL THE UPDATED INFORIMATION THAT
will allow the court the ability to see that not only should | not be ordered to pay the Respondent's legal
fees- Festinger should be ordered to pay ME restitution for all the aggravation he continues to cause me
and the children.

 

1. On November 22, 2016 My Attorney filed a notice of motion to punish Festinger for not paying child support,
(Exhibit B) in accordance with the court order issued by Judge Rachel Adams -April 14, 2014.

2, Judge Adams responded by issuing a Money Judgment dated June 7, 2017. (Exhibit €) It is unfortunate that the
ONLY consequence he was given was a money judgment- which as usual- he totally IGNORED.

3. InSeptember 2019, due to the not allowing my son ar schoo! AND due to Festinger’s continued
refusal to pay chitd support: the judge gave us permission to file an order to show cause motion. (Exhibit D)

4, However, due to the HUGE amount of money | owe my attorney he wasn’t very keen on spending more time on my
case, In addition, we had both seen in the past, the ONLY ACTION judge had taken with our November
2016 request for contempt was to issue a meaningless piece of paper- a money judgment. i asked my
attorney how | could help have the child support orders ACTUALLY enforced and he agreed that the Child Support
Enforcement unit — in Family Court, would be effective in making this happen.
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

+

S. That is precisely why, on September 17, 20191 filed a petition with family court BESEECHING your honor to help
me- enforce the child support order. (Exhibit E). | was not forum shopping. t was desperate and advised that
family court could help me.

6. In response to Festinger’s request for dismissal of my petition, | filed an “Opposition to Notice of Motion” on
October 10, 2019. (Exhibit F}

NEW IMPORTANT UPDATED INFORMATION

 

7, On December 4, 2019- Judge Adams issued an order (Exhibit G) reiterating Festinger’s failure to pay child support
and his failure to order and pay for alt the trial transcripts. The last sentence of this order FORCED my attorney to
file a contempt motion.

8. On December 31, 2019, my attorney who had no choice but to do so, fited an order to show cause { Exhibit H)
requesting Judge Adams to finally hold Festinger in contempt for failure to pay child support for over 4 years. The
return date for that motion is February 19, 2020,

9. On January 3, 2020, an additional order was issued by Judge Adams (Exhibit I) dismissing some of Festinger’s
motions due to his non-compliance with court orders in regard to transcripts.

10. Despite Festinger being PERSONALLY SERVED ON JANUARY 9, 2020-(Exhibit J) THIS NEW CONTEMPT MOTION ,
Festinger has yet to pay child support. As usual, he ignores every court order that is issued.

 

Your Honor, | was NOT forum shopping when | filed this petition in September of 2019, | was/am simply a
desperate financially struggling single mom who has been in court since January 2013- a FUL L 7 years, who
watched Festinger ignore all the courts orders and am looking for justice. | am glad that Judge Adams forced my
attorney to file a contempt order. | CERTAINLY hope that this time around, Festinger will receive more than an
easily ignored money judgment.

| sincerely apologize for inadvertently wasting Your Honor’s time with this petition. Had | known Judge Adams
would make my attorney file for contempt, | CERTAINLY would not have spent time and energy filing this petition.

| BEG THE COURT NOT TO AWARD MR, FESTINGER FOR NOT PAYING CHILD SUPPORT FOR OVR FOUR YEARS- BY ORDERING
ME TO PAY HIS LEGAL FEES.

THEREFORE, | respectfully request that the order for me to pay Festinger’s legal fees be dismissed.

Sworn ste before me on

 

 

 

wo lO (sign your name before Notary public)
ol Say cyot Javtcary “aoe
Lille ~ (Print your name} | mM
Notary Public
SVETLANA aon

Notary Public, State of New York
Q ath Oi ee
ualifled in Kings Coun
Commission Expires 5/24iay aro
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

 

 
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

GFIS 8/2010 Ata term of the Family Court of the

State of New York, held in and for
the County of Kings, at 330 Jay
Street, Brooklyn, NY 11201, on
January 7, 2020

v J

PRESENT: _ Jennifer L.. Castaldi, Support Magistrate

In the Matter of a Support Proceeding File #: 260831
. ‘ Docket #: F-26652-17/19C
Charnie Rosenbaum, SSN: XXX-XX-4735,
. Petitioner, CSMS#: PA61624Y1
-» against ~ mo
ORDER ON MOTION
Samuel Festinger, SSN: XXX-XX-3965, .
Respondent, —

 

A motion having been filed with this Court on October 7, 2019, requesting an order on a(n)
Motion to dismiss the Petitioner, Charnie Rosenbaum’s Violation of Support Order filed on
September 17, 2019, and .

" thet the Court entered an order against the Petitioner, Charnie Rosenbaum, to pay counsel fees to the

Respondent, Samuel Festingter, $3,500 and a Support Magistrate of this Court upon examining the ‘

motion papers and supporting affidavit(s) and hearing testimony in relation thereto and the following
having appeared: Charnie Rosenbaum; Samuel Festinger and Mary Grace Elizabeth Condello, finds
excusable default and meritorious defense, and it is therefore

ORDERED that the motion of Mary Grace Elizabeth Condello is granted in the following
respect(s): supplemental petition “C” is dismissed without prejudice.

SPECIFIC WRITTEN OBJECTIONS TO-THIS ORDER MAY BE FILED WITH
THIS COURT WITHIN 30 DAYS OF THE DATE THE ORDER WAS RECEIVED
IN COURT OR BY PERSONAL SERVICE, OR IF THE ORDER WAS RECEIVED
BY MAIL, WITHIN 35 DAYS OF THE MAILING OF THE ORDER:

Dated: January 7, 2020 ENTER

A ninden 2h. fattlds
Jennifer L. Castaldi, Support Magistrate
Check applicable box:

C] Order mailed on [specify date(s) and to whom mailed}:
0 Order received in court on [specify date(s) and to whom given):

 
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725

F.C.A.§§ 413, 416, 439(0) 4-SM-3 8/2010

‘ i

FAMILY COURT OF THE STATE OF NEW YORK

 

‘COUNTY: OF KINGS
In the Matter of a Support Proceeding | File #: 260831
Docket #: F-26652-17/19C
Charnie Rosenbaum,
; Petitioner, CSMS #: PA6i624Y1
- against - .
FINDINGS OF FACT
Samuel Festinger, ‘
Respondent.

 

Jennifer L, Castaldi, being the Support Magistrate before whom the issues of support in the
above-entitled proceeding were assigned for determination, makes the following findings of fact:

Charnie Rosenbaum filed a petition on September 17, 2019 seeking Enforcement of An
Order of Another Court for the following children:

Name Date of Birth
Del a
Ea G Fantiegens

Petitioner-mother appears pro se
Respondent-father appear with attorney Condello

Respondent-father through his attorney filed Motion #1 on 10/7/2019 seeking to dismiss
supplemental petition “C”; Petitioner-mother pro se filed Opposition to Notice of Motion on
10/10/2019; Respondent-father through his attorney filed Affidavit in Reply on 11/15/2019.

Upon review of the foregoing, Motion #1 is GRANTED as follows:

-This court has confirmed with chambers of the Honorable Rachel A, Adams, Kings County Supreme
Court, a matrimonial action was filed and currently pending pursuant to Index .No. 50373/2013,
temporary orders have issued, a trial commenced and concluded, summations received and all issues
related to support are sub judice.

Furthermore, Exhibit “Ay and “B” attachedto Respondent-father’ s Affidavit inReply, aletter dated
9/4/2019 from Elliot Rosner, Esq., (Petitioner-mother’s attorney of record in the matrimonial action)
to the Honorable Rachel A. Adams regarding permission to file an Order to Show Cause for
contempt of court/violation of pendente lite orders and a memo issued thereafter from Chambers
of Hon. Judge Rachel A. Adams, J.S.C, to Blhiot Rosner, Esq dated 9/6/2019 states in pertinent part:

“The Court has reviewed the correspondence from plaintiff's counsel dated September 4,
2019. Under the circumstances, counsel is-permitted to file an order to show cause.”

This instant supplemental petition was filed in Kings County Family Court on 9/17/2019,

 
Case 1-20-O110s5-nnAl Docl Filed Ov/Oy/2z0 Entered O/lLOiZ0 19104725 ;

Page: 2
an Docket No: F-26652-17/19C
‘ , . . - 4.8M.-3

approximately 10 days AFTER the Supreme Court granted permission to file said violation
proceedings by Order to Show Cause there.

This instant supplemental petition filed in Family Court is tantamount to foram shopping by
Petitioner-mother.

Finally, this court notes - again upon confirmation with the chambers of the Honorable Rachel A.
Adams - that Petitioner-mother did file an Order to Show Cause for contempt/violation in Kings
County Supreme Court on 12/31/2019, -

Based upon all of the foregoing, Motion #1 is granted in its entirety and supplemental petition “C”
is dismissed without prejudice,

Notify parties and counsel. -

Dated: January 7, 2020

A perish tnt fabtbds

Jennifer L, Castaldi, Support Magistrate

 
Case 1-2U0-0110s-nnl Doct Filed Os/Os/2z0 Entered Osi LUI2ZU 19:04.29

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

x

CHARNIE ROSENBAUM,

Plaintiff, Index No. 50373/2013

-against-

SAMUEL FESTINGER, a/k/a ROGER HESS, a/k/a
ALLAN GOLD, a/k/a JACOB FESTINGER, a/k/a NOTICE OF REMOVAL
WILLIAM GOODMAN, TO FEDERAL COURT
a/k/a ANDY LIPTON, UNDER 28 U.S.C. § 1452

Defendant.

X

 

To: Clerk of the Court and Parties herein

PLEASE TAKE NOTICE that a Notice of Removal of the above entitled action from
the Kings County Supreme Court of The State of New York, to the United States
BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK was duly filed on the git
day of September, 2020 by SAMUEL FESTINGER pursuant to 28 U.S.C. §1452 and Rule
9027 of the Federal Rules of Bankruptcy Procedure. A true and correct copy of such Notice
of Removal is attached hereto as Exhibit A,

PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C, §1452 and Rule
9027 of the Federal Rules of Bankruptcy Procedure, no further action can be taken in the

above captioned proceeding.

Respectfully submitted this 9" day of September 2020

 

 

TO:

Snitow Kanfer Holtzer & Millus LLP
575 Lexington Avenue

New York, NY 10022-6102

_ SAMUEL py

 
